Exhibit 10.(n)

 

AMENDMENT XXIV

 

Effective November 1, 2005

 

Amendment XXIV to the Automatic Reinsurance Agreement, effective April 1, 1984,
between ReliaStar Life Insurance Company (Reinsurer) and ReliaStar Life
Insurance Company of New York (Company).

 

It is hereby agreed that effective on and after November 1, 2005 the Reinsurance
Agreement shall be amended as follows;

 

1.

Exhibit II, Part 6 is added to the Agreement to include rates for the TermSmart
products.

2.

Exhibit III is amended to include the TermSmart product series.

 

 

 

Except as herein specified, all the terms and conditions of the Reinsurance
Agreement shall apply, and this Amendment is to be added to and made part of the
aforesaid Agreement.

 

In witness of the above, ReliaStar Life Insurance Company and ReliaStar Life
Insurance Company of New York have by their respective officers executed and
delivered this Amendment XXIII in duplicate on the dates indicated below, with
an Effective Date of November 1, 2005

 

 

RELIASTAR LIFE INSURANCE COMPANY

 

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

 

 

 

By:         /s/    Richard Lau  

Richard Lau

Title:              Vice President & Actuary  

 

Date:              2/22/06  

 

Attest:    /s/    Mary Broesch  

Mary Broesch

Title:              Vice President & Actuary  

 

Date:              2/22/06  

 

 

 

 

 

By:         /s/    Richard Lau  

Richard Lau

Title:              Vice President & Actuary  

 

Date:              2/22/06  

 

Attest:    /s/    Mary Broesch  

Mary Broesch

Title:              Vice President & Actuary  

 

Date:              2/22/06  

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT II – PART 6

 

Reinsurance Rates – TermSmart

 

The reinsurance premiums for the TermSmart 10, 15, 20 and 30 year products are
the following percentages of the 1975-1980 Select and Ultimate Mortality Table,
Age Nearest Birthday basis, attached to this Exhibit II, Part 6. First year
premiums are zero.

 

 

Super Preferred Non-tobacco

29.5%

Preferred Non-Tobacco

36%

Standard Non-Tobacco

51%

Preferred Tobacco

93%

Standard Tobacco

125%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT III

 

Plans of Insurance

 

Plan Name

Policy Form Number

Effective Date

Termination  Date

Economy Life

10640NY

April 1, 1984

 

Security 21

10780NY

April 1, 1984

April 1, 1990

One/Five Year R&C

10860NY

April 1, 1984

 

Life Paid Up at 95

10850NY

April 1, 1984

 

Designer Life

10840NY

April 1, 1984

 

Designer Life Plus

10890NY

October 1, 1985

December 1, 1987

Designer Life III

10980NY

August 1, 1985

December 1, 1987

New Life II/Plus

10960NY

February 1, 1986

December 1, 1987

New Life I

10970NY

February 1, 1986

December 1, 1987

Premier Design

11060NY

January 1, 1988

 

Guarantee Life

11220NY

January 1, 1991

 

Joint Design

11260NY

June 1, 1992

 

Estate Design

11400NY

November 1, 1992

 

Design UL

B-UL-1195-97

April 1, 2000

 

Variable Estate Design NY

85-438

February 1, 2001

 

Select Life NY II

86-025

March 1, 2001

 

Design UL (2001)

1132R NY

March 1, 2001

 

Premier Design 

1135R NY

February 1, 2002

 

GPUL

1175R NY

June 30, 2004

 

ING Capital Accumulator UL

131906R

October 1, 2004

 

Investor Elite

86-756

October 1, 2004

 

Protector UL NY

86-810

October 1, 2004

 

GPSUL

1176NY

October 1, 2004

 

TermSmart 10 

1177R NY

November 1, 2005

 

TermSmart 15

1177R NY

November 1, 2005

 

TermSmart 20

1177R NY

November 1, 2005

 

TermSmart 30

1177R NY

November 1, 2005

 

 

 

 

 

 

 